Citation Nr: 1546284	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-27 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for seborrheic and eczematous dermatitis, claimed as vitiligo, chloracne, skin lesions, and skin rashes, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for a vision condition.  

5.  Entitlement to service connection for a kidney condition.  

6.  Entitlement to service connection for hyperthyroidism.  

7.  Entitlement to service connection for loss of the toenail of the fourth toe on the right foot.  

8.  Entitlement to service connection for loss of the fingernail of the second finger on the left hand.  

9.  Entitlement to service connection for erectile dysfunction with penile deformity, to include as secondary to diabetes mellitus.  

10.  Entitlement to service connection for peripheral neuropathy of bilateral upper extremities, also claimed as left hand trigger fingers and pain, to include as secondary to diabetes mellitus.  

11.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, also claimed as left foot drop and decreased balance control, to include as secondary to diabetes mellitus.  

12.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

13.  Whether new and material evidence has been received to reopen service connection for stress fractures of the left leg with shin splints and chronic left leg edema.  


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a November 2013 rating decision of the RO in Togus, Maine.  Jurisdiction over all the claims on appeal now lies with the RO in Indianapolis, Indiana.  

In September 2015, the Veteran's representative requested a period of 90 days within which to submit additional evidence and argument in support of the appeal.  In a subsequent October 2015 correspondence, the Veteran, through his representative, requested a Board hearing.  As the Board is granting the Veteran's request for a Board hearing below, the request for an extension of time is deemed moot.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In October 2012, the Veteran perfected an appeal as to ten of the issues currently on appeal; at that time, he requested a Board videoconference hearing.  In April 2015, the Veteran perfected an appeal as to the remaining three issues; at that time, he indicated that he did not want a hearing.  In an October 2015 correspondence, the Veteran, through his representative, again requested a Board videoconference hearing.  To date, the Veteran has not been scheduled for the requested hearing.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2015).  Therefore, the Veteran should be scheduled for a Board videoconference hearing in accordance with his expressed request.  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


